           Case 3:19-cv-01066-MEM-PT Document 30 Filed 09/03/20 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

     ABDULLA HANEEF IBN–                    :
     SADIIKA,
                                            : CIVIL ACTION NO. 3:19-1066
            Petitioner
                                            :    (Judge Mannion)
      v.
                                            :
     LELAND WARREN LIPSCOMB,
     et al.,                                :

                Respondents                 :


                                   MEMORANDUM

           Petitioner is state prisoner proceeding pro se with a petition for writ of

habeas corpus pursuant to 28 U.S.C. §2241. Petitioner’s amended petition

is presently before the court for screening. For the reasons that follow, the

amended petition will be dismissed for lack of jurisdiction.



I.         Background

           A.    Procedural History

           Petitioner Abdullah Haneef Ibn-Sadiika, also known as Leland Warren

Lipscomb, and Leland Warren Jackson, is a state prisoner housed at the

Huntingdon State Correctional Institution (“SCI-Huntingdon”) in Huntingdon,

Pennsylvania. He filed a petition for a writ of habeas corpus pursuant to 28
      Case 3:19-cv-01066-MEM-PT Document 30 Filed 09/03/20 Page 2 of 9




U.S.C. §2241 and then several supplements. (Docs. 1, 14, 16, 19, 20–23).

On February 25, 2020, the court screened Petitioner’s filings. See Ibn-

Sadiika, No. 3:19-CV-1066, 2020 WL 917255 (M.D. Pa. Feb. 25, 2020). The

court found Petitioner’s pleadings unclear as to whether he challenged his

state or federal conviction and what made his conviction unconstitutional

requiring habeas relief. (Id.) The court required Petitioner to file a clearer, all-

inclusive, amended petition. (Id.) Petitioner filed his amended petition on

March 16, 2020, and a supplement a few weeks later. (Docs. 27–28).



      B.    Petitioner’s Criminal History

      Petitioner stands convicted of first-degree murder and is serving a life

sentence imposed by the Court of Common Pleas of Allegheny County,

Pennsylvania. See Commonwealth v. Haneef Ibn-Sadiika, 526 A.2d 1233

(Pa. Super. 1987) (unpublished memorandum). The Pennsylvania Supreme

Court denied his petition for allowance of appeal on October 1, 1987.

Commonwealth v. Ibn-Sadiika, 532 A.2d 1137 (Pa. 1987). In 2006, Petitioner

filed an unsuccessful motion for post-conviction relief. See Commonwealth

v Ibn-Sadiika, 913 A.2d 942 (Pa. Super. 2006) (unpublished memorandum).

      Petitioner’s filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. §2254 that was dismissed on May 16, 2001 and on June 3, 2002 a



                                         2
      Case 3:19-cv-01066-MEM-PT Document 30 Filed 09/03/20 Page 3 of 9




certificate of appealability was denied by the Third Circuit Court of Appeals.

See Ibn-Sadiika v. Vaughn, 2:01-cv-0710 (W.D. Pa.).1 The Third Circuit

Court of Appeals denied Petitioner’s request for a certificate of appealability.

See Ibn-Sadiika v. Vaughn, No. 01-2420 (3d Cir., May 30, 2002). Since then

Petitioner has filed several applications to file a second and successive

habeas petition under 28 U.S.C. §2254. The most recent was denied by the

Third Circuit on September 8, 2016. See In re: Abdullah Ibn-Sadiika, No. 16-

3143 (3d Cir. Sept. 8, 2016).

      Prior to his current state conviction, a grand jury indicted Petitioner in

the United States District Court for the Northern District of West Virginia. See

Doc. 1, 27–35. The grand jury indicted Petitioner, who then went by the name

Leland Warren Lipscomb, on one count of conspiracy to commit bank

robbery and four counts of possession of altered firearms. On March 4, 1975,

Petitioner entered a plea of not guilty to all five counts. The trial court directed

Petitioner be committed to a medical center for federal prisoners for a

complete mental health examination. (Id., 32). On June 4, 1975, Petitioner

withdrew his earlier not guilty plea to counts IV and V and entered a plea of


      1
        The court takes judicial notice of the electronic docket in Petitioner’s
habeas case and subsequent appeal, both of which are available to the
public via the Public Access to Court Electronic Records (“PACER”) service
maintained by the Administrative office of the U.S. Courts, found at
https://pacer.uscourts.gov/. (last visited 08/27/20).

                                         3
     Case 3:19-cv-01066-MEM-PT Document 30 Filed 09/03/20 Page 4 of 9




guilty to those same counts. (Id., 33). On August 7, 1975, Petitioner was

sentenced to a 10-year term of imprisonment on counts IV and V. The court

ordered the sentences to run concurrently and the prosecution dismissed the

remaining counts. (Id., 34). Noting that Petitioner violated the terms of his

probation imposed on March 16, 1973 by the United States District Court for

the Canal Zone, Balboa Division, the trial court imposed a two-year term of

imprisonment for the violation. The sentence was set to run concurrent to

Petitioner’s Northern District of West Virginia sentence. (Id.)



      C.    Allegations of the Amended Habeas Petition

      In his amended petition, Petitioner “does hereby amend the pleading

entitled ex parte petition for writ of habeas corpus ad subjiciendum and

hereby entitles the pleading by this amendment as ‘ex parte complaint in rem

and in personam[.]’” (Doc. 27). Pages of the amended petition are devoted

to discussions of a self-drafted 1972 security agreement between himself

and his alias. See Doc. 1, 37. Petitioner invokes this court’s original

jurisdiction pursuant to 28 U.S.C. §1333, relating to admiralty and maritime

cases. (Id., 2). He charges “Defendant United States of America” and “Leland

Warren Lipsomb©™” of fraudulent conversion and conveyance of his private




                                       4
      Case 3:19-cv-01066-MEM-PT Document 30 Filed 09/03/20 Page 5 of 9




property for monetary gain. (Doc. 27, 3–4). As relief, Petitioner seeks more

than $10,000,000.00 in attorney fees and damages. (Id., 17–18).



II.   Standard of Review

      This matter is before the Court for screening. See 28 U.S.C. §2243.

The Petition has been given preliminary consideration pursuant to Rule 4 of

the Rules Governing Section 2254 Cases in the United States District Courts,

28 U.S.C. foll. §2254 (applicable to §2241 petitions under Rule 1(b)); see

also Patton v. Fenton, 491 F. Supp. 156, 158-59 (M.D. Pa. 1979) (explaining

that Rule 4 is “applicable to Section 2241 petitions through rule 1(b)”). Rule

4 provides in pertinent part: “If it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief in the district court,

the judge must dismiss the petition and direct the clerk to notify the

petitioner.” Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts. Allegations in a petition that are vague, conclusory, or

palpably incredible are subject to summary dismissal. United States v.

Dawson, 857 F.2d 923, 928 (3d Cir. 1988) (summary dismissal is warranted

where the petition contains vague and conclusory allegations).




                                          5
       Case 3:19-cv-01066-MEM-PT Document 30 Filed 09/03/20 Page 6 of 9




III.   Discussion

       A.   Petitioner Cannot Challenge his State First-
            Degree Murder Conviction via 28 U.S.C. §2241

       Petitioner has brought his claims pursuant to 28 U.S.C. §2241. Section

2241 confers jurisdiction on district courts to issue a writ of habeas corpus in

response to a petition from a prisoner who is “in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. §2241(c)(3).

Section 2254 confers jurisdiction on district courts to issue “writs of habeas

corpus on behalf of a person in custody pursuant to the judgment of a state

court ... on the ground that he is in custody in violation of the Constitution or

laws or treaties of the United States.” 28 U.S.C. §2254(a). In Coady v.

Vaughn, 251 F.3d 480 (3d Cir. 2001), the Third Circuit held that a convicted

state prisoner must bring his habeas claims pursuant to §2254 and not

§2241. Id. at 484-85.

       Petitioner’s reliance on §2241 is misplaced in this case. Any challenge

to his Allegheny County Court of Common Pleas conviction must proceed

under §2254 because he is challenging the execution of his state sentence.

See Washington v. Sobina, 509 F.3d 613, 618 n.5 (3d Cir. 2007) (“We have

held that a state prisoner challenging the validity or execution of his state

court sentence must rely on the more specific provisions of §2254 rather than

§2241.”); DeVaughn v. Dodrill, 145 F. App’x 392, 394 (3d Cir. 2005)

                                       6
      Case 3:19-cv-01066-MEM-PT Document 30 Filed 09/03/20 Page 7 of 9




(nonprecedential) (“A prisoner challenging either the validity or execution of

his state court sentence must rely on the more specific provisions of §2254

and may not proceed under §2241.”).

      Notably, the court is without jurisdiction to construe his §2241 petition

as one arising under §2254 due to petitioner’s prior §2254 petition. 28 U.S.C.

§2244(b)(1) provides that “[a] claim presented in a second or successive

habeas corpus application under section 2254 that was presented in a prior

application shall be dismissed.” Furthermore, before Petitioner may file a

second or successive 28 U.S.C. §2254 habeas petition raising new claims,

he must obtain an order from the appropriate court of appeals authorizing

the district court to consider the petition. See 28 U.S.C. §2244(b)(3)(A).

Petitioner has not obtained an order from the Third Circuit Court of Appeals

authorizing this petition. When a petitioner does not have that authorization

from the appropriate court of appeals, §2244 “deprive[s] the District Court of

subject matter jurisdiction to hear” the successive habeas claims. Benchoff

v. Colleran, 404 F.3d 812, 820 (3d Cir. 2005). Finally, due to the lack of clarity

of the amended petition, the court will not exercise its discretion under 28

U.S.C. §1631 and transfer this matter to the Third Circuit Court of Appeals

as an application for permission to file a second or successive petition.




                                        7
     Case 3:19-cv-01066-MEM-PT Document 30 Filed 09/03/20 Page 8 of 9




      Accordingly, the amended habeas petition and supplement will be

summarily dismissed.



      B.    Petitioner’s Contract Claims for Monetary
            Damages are Not Cognizable in a Federal Habeas
            Corpus Action

      “[T]he essence of habeas corpus is an attack by a person in custody

upon the legality of that custody, and that the traditional function of the writ

is to secure release from illegal custody.” Preiser v. Rodriguez, 411 U.S. 475,

477 (1973). “[U]nless the claim would fall within the ‘core of habeas’ and

require sooner release if resolved in the plaintiff’s favor,” condition of

confinements claims, or requests for monetary damages are not cognizable

in a habeas petition as they “would not alter [the length of] his sentence or

undo his conviction. Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002);

see also Amerson v. United States, 550 F. App’x 603, 604 (10th Cir. 2013)

(“The UCC governs commercial transactions and cannot be used to upset

criminal convictions, even collaterally.”); see also Carter v. Wands, 431 F.

App’x 628, 629 (10th Cir. 2011) (affirming dismissal of §2241 habeas petition

claiming the United Commercial Code provided a basis of habeas relief).




                                       8
             Case 3:19-cv-01066-MEM-PT Document 30 Filed 09/03/20 Page 9 of 9




             Consequently, to the extent Petitioner seeks monetary damage for

alleged contract issues, the court will dismiss those claims for lack of

jurisdiction. A separate order will issue.


                                                s/ Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge

Dated: September 3, 2020
19-1066-01




                                            9
